The opinion of the court was delivered by
Rogers, J.
It is contended, that the plaintiffs cannot recover, because the suit is brought for the benefit of one of the supervisors; that the order is given, to them,-as the representatives of Elkland township, and to their successors, and, that they ceased to be supervisors before the commencement of the suit. In this decision we do not wish to. be considered as commending the conduct of *450ihe treasurer, who it is apparent, refused to pay the plaintiffs, not because in his judgment, they were not the proper parties to receive, but because they would not permit him, who had received par money for the taxes, to pay them in depreciated county orders. This spirit of speculation, at the expense of the public interest, cannot be too much condemned; and, it is proper, that it should be discouraged by the court;, nor am I altogether certain, whether the conduct of the treasurer has not subjected him to'an indictment, as guilty of a high misdemeanor in office^ If we are governed by the face of the order, it is plain,' that the term supervisors, is not merely descriptive, but intended as a designation of the character, in which they are to be e'ntitled to the money, that is, in their representative character of supervisors of the township. The order is to George Parker and. Samuel Rathbone, supervisors of Elkland township, or their successors in office. When, therefore, they ceased to be supervisors, their interest in the order also ceased, and became vested in their successors. And, whether the supervisors of the township be a corporation or not, does not matter, as suit may be. brought (provided suit lies against the treasurer, under such circumstances,) in the name of the commissioners, for the time being; who would describe themselves, as the successors, designated and intended in the order. No person, can believe, that the commissioners intended to vest an absolute right in the supervisors to the money, to be applied by them to their' own private purposes, without regard to their public duties. The order was drawn in strict conformity to the first section of .the act of the 30th of 'March, 1811. I will not say, that, if the supervisors had worked on the roads, to the amount of the order, or had paid others for their labour, they might not acquire such an interest, in the order, as to enable them to sustain suit for their own use; but this I will, not suppose without proof. The supervisors of the township, although not in strictness a corporation, yet, for certain purposes, are quasi a corporation; so that an order in favour of the supervisors, and. their successors, would enable the successors to sustain suit; in their own name, for the use of the township. We particularly object to the practice of using township orders for private purposes, in payment of the private debts of the supervisors, or for goods purchased for their use. In every such case, we consider it a most flagrant abuse, as money, where it can be had, should be received from, the treasurer,, whose duty it is, under the first section of the act of the 30th of March, 1811, on receiving the taxes, or any part thereof, to pay over the amount to the supervisors, who shall respectively be entitled to the same; with which it is their duty to make open and repair the public roads. And this construction may prevent abuses, without any injury whatever to the honest supervisors; for the fourth section of ihe act of the 6th of Jipril, 1802, particularly prescribes the manner of settling their accounts. At the election for Choosing supervisors, the *451electors are required to elect four capable and discreet freeholders, or inhabitants, to settle and adjust the account's of the supervisors, whose time is about to expire. The supervisors are required, on the 25th of March, yearly, or within ten days thereafter, to produce fair and clear, accounts, of all such sums of money by them received, &c. And the freeholders and inhabitants so chosen, &c,, have full power to adjust, and settle such accounts, and' to allow, such sums and chárges, as they may think. reasonable.. . And the section further directs, that, if there, shall appear to be any money remaining in the hands of the supervisors, they shall by order in writing, &c., direct the same to be paid to the succeeding supervisors; but, in case they shall be found to be in advance, &c., the freeholders ¿re required, to give an order to reimburse the same, as soon as a sufficient sum of money shall come into their hands. This section clearly points out the mode of proceeding, on the part of the supervisors, which, it is the opinion of the' court,- should be strictly pursued. It is manifest from this act, and the first section of the act of the 3d of April, 1804, the legislature intended to prevent the traffic, which appears to have takén place in township orders. As a considerable part of the money-arises from taxes on unseated lands, which are held by nonresidents,, it is paid in par money; and this the treasurer is bound to pay over, as he received it, to the supervisors,, to be by them faithfully' expended in making, opening, and keeping in repair the public highways. The presumption is, this course was pursued, and if so, the supervisors, by producing the order, and showing the money had not been received, would have.had an allowance to that amount, and it would have been their duty to deliver over the order to their successors in office; if they were iii advance, &c., they would have been entitled to an order on their successors, who would have been bound to reimburse them out of the first money received,
Judgment reversed, and a venire facias de novo awarded.